DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 
1.	Applicants’ amendment filed December 10, 2020 is acknowledged and has been entered.  Claims 21-23 have been canceled.   Claims 3, 6, 8, 9, 11, 14, and 18 have been amended.  Claims 1-20 are now pending in the instant application.   All rejections have been withdrawn in view of Applicants’ amendment to the claims and/or comments, with the exception of those discussed below.

2.	Claims 15-17 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on November 11, 2019.

3.	Claims 1-14 and 18-20 have been examined in the instant application.

4.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter, which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter, which the applicant regards as his invention.




Claims 5 and 13 recites the limitation “BoNT/A1” and “BoNT/B1”, for example, in claim 5, line 2.  There is insufficient antecedent basis for this limitation in the claim.    Claim 2 refers to the different serotypes A-G or TeNT, however claim 5, for example, recites BoNT/A1.   Is this the same as BoNT/A recited in claim 2?
Claims 3, 6, 8-11 and 14 are vague and indefinite in the recitation of “a sequence having at least 70% sequence identity”.   What portion of these domains is the “at least 70% sequence identity” that allows for the chimeric neurotoxin (LHn domain and Hc domain)?   The metes and bonds of 70% sequence  identity has not been defined.  Are these contiguous residues that constitutes the 70% sequence identity or any portion of the specific domain?  

6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

7.	Claims 1, 2, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al (FASEB Journal, December, 2012, 26:5035-5048).
Wang et al teaches preparing a chimeric neurotoxin comprising different domains of serotypes, chimera ATx(HC) (LC.HN/A‐HC/TeTx; Fig. 1A).  “The research on recombinant BoNTs has been approved by the Environmental Protection Agency of Ireland and notified to the Irish Health and Safety Authority. Experiments were performed under containment level 2, according to detailed and strictly enforced safety protocols. Genes encoding single chain (SC) BoNT/A and BoNT/E were custom synthesized for optimal expression in E. coli (27). Note that the BoNT/A construct contains an engineered thrombin recognition site in the loop region between HC and LC (28). The synthetic BoNT/E gene was cloned into NdeI and SalI sites of pET‐29a vector (Merck Bioscience, Nottingham, UK) to generate a construct that can express the recombinant 29), which consists of a portion from native TeTx encoding LC.HN and a synthetic fragment for HC, was used as a PCR template. To create chimera ATx(HC) (LC.HN/A‐HC/TeTx; Fig. 1A), a gene fragment encoding LC.HN of BoNT/A (residues 1–877) was amplified from the aforementioned template and cloned into NdeI and SacI sites of a modified pET29a vector containing another consensus recognition sequence for thrombin adjacent to a C‐terminal His6 tag, a strategy used before (27). The resultant construct was digested with SacI and SalI and ligated with a synthetic gene encoding HC/TeTx (residues 879–1315) also terminated with SacI and SalI sites. In addition, a short nucleotide sequence encoding a 22‐aa flexible linker [(ELGGGGSGGG)2EL] was inserted into the junction of LC.HN/A and HC/TeTx to generate chimera ATx(HC) (Fig. 1A). To create chimera ETx (LC.HN/E‐HC/TeTx; Fig. 1A), a gene fragment encoding LC.HN of BoNT/E (residues 1–844) was fused to the HC/TeTx gene before insertion into the above‐mentioned modified pET29a vector (Fig. 1A). To produce TxA (LC.HN/TeTx‐HC/A) and TxE (LC.HN/TeTx‐HC/E) (Fig. 1A), the gene fragment encoding LC.HN portion of the TeTx (residues 1–882) (29) was fused to the previously reported gene fragments for either HC/A or HC/E (27) and cloned into the modified pET29a vector (Fig. 1A). The resultant chimeras inherit from recombinant TeTx (29) a specific enterokinase (EK) protease site between LC and HC (Fig. 1A). To engineer chimera ATx(HC) (LC.belt/A‐HC/TeTx minus the belt; Fig. 1A), a gene fragment encoding LC and the associated belt of BoNT/A (residues 1–546) was fused to the gene encoding HC of TeTx (residues 557–1315) devoid of its N‐terminal belt before insertion into the pET29a vector. For obtaining a composite fusion protein, DNA encoding residues 1–411 of the BoNT/E LC was fused to a 29) at the 5′ end, then subcloned into pET29a vector to yield a construct encoding LC/E‐TeTIM (see Fig. 4A). All of the recombinant chimeric and BoNT/E constructs contain a sequence at their 3′ end for a His6 tag to allow purification by immobilized metal‐ion affinity chroma-tography (IMAC).”  (p. 5037)  
With regard to kit claim 19, it would also be obvious to include the instructions for using the kit, because it is well known in the art to include instructions with therapeutic or cosmetic administration of the pharmaceutical composition to a subject in need thereof.
It should be noted that the printed matter on a label or package insert does not lend patentable weight as a limitation of the claimed product, composition, or article of manufacture, absent a functional relationship between the label or package insert and the product, composition, or article of manufacture. See In re Haller 73 USPQ 403 (CCPA 1947), where it is held that application of printed matter to old article cannot render the article patentable. It is also noted that the written material in the instructions is not considered to be within the statutory classes and does not carry patentable weight. See MPEP 706.03(a). Thus the instructions for use included in a kit or article manufacture constitute an “intended use” for that kit or article of manufacture.  Intended use does not impart patentable weight to a product.  See MPEP 2111.03:
A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  In a claim drawn to a process of making, the intended use must result in a manipulative difference as compared to the prior art.  See In re Casey, 152 USPQ 235 (CCPA 1967) and In re Otto, 136 USPQ 458, 459 (CCPA 1963).   
Additionally, KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741 (2007), discloses that it is obvious to combine prior art elements according to known method to yield predictable results. In other words, it is known in the art to use BoNT/A and BoNT/TeTx are neurotoxins that are useful for therapeutic or cosmetic use. Thus, the teachings of the prior art reference provided a prima facie case of obviousness. The claimed invention is prima facie obvious in view of the teachings of Wang et al absent any convincing evidence to the contrary.

8.	No claims are allowed.


9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NITA M MINNIFIELD whose telephone number is (571)272-0860.  The examiner can normally be reached on 9-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Nickol can be reached on 571-272-0835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is 


NITA M. MINNIFIELD
Primary Examiner
Art Unit 1645



/Nita M. Minnifield/Primary Examiner, Art Unit 1645